Case 20-14201-pmm   Doc 54    Filed 02/04/21 Entered 02/04/21 11:37:58   Desc Main
                             Document      Page 1 of 6
Case 20-14201-pmm   Doc 54    Filed 02/04/21 Entered 02/04/21 11:37:58   Desc Main
                             Document      Page 2 of 6
Case 20-14201-pmm   Doc 54    Filed 02/04/21 Entered 02/04/21 11:37:58   Desc Main
                             Document      Page 3 of 6
Case 20-14201-pmm   Doc 54    Filed 02/04/21 Entered 02/04/21 11:37:58   Desc Main
                             Document      Page 4 of 6
Case 20-14201-pmm   Doc 54    Filed 02/04/21 Entered 02/04/21 11:37:58   Desc Main
                             Document      Page 5 of 6
Case 20-14201-pmm   Doc 54    Filed 02/04/21 Entered 02/04/21 11:37:58   Desc Main
                             Document      Page 6 of 6
